IN THE SUPREME COURT OF THE STATE OF DELAWARE

CALEB MORRIS, §
§ No. 535, 2014
Respondent Below- §
Appellant, § Court Below: Family Court
§ of the State of Delaware in and
v. § for New Castle County
§
DIVISION OF FAMILY SERVICES, § File Nos. CN08-3070, 13-12-06TN
§ Petition Nos. 12—19664, 13-38119
Petitioner Below- §
Appellee. §

Submitted: May 13, 2015
Decided: June 15, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

0 R D E R
On this 15'“ day of June 2015, it appears to the Court that:

(l) Respondent-Below/Appellant Caleb Morris (“Father”) appeals from a
Family Court order terminating his parental rights with regard to his biological
daughter, T.M.l Father raises two claims on appeal. First, Father argues that the trial
court erred in ﬁnding that he failed to plan adequately for his child’s needs because
he did not have housing or employment at the time of the termination of parental
rights (“TPR”) hearing. Second, Father contends that the trial court erred by ﬁnding

that terminating his parental rights was in the best interest of the child. We ﬁnd no

' The Court assigned pseudonyms on appeal pursuant to Del. Supt. Ct. R. 7(d).
l

merit to Father’s appeal and afﬁrm.

(2) Caleb Morris is the biological father of T.M. T.M. has an older half-sister,
O.B.2 T.M. and DB. (collectively the “children” or the “girls”) share the same
biological mother, A.M. (“Mother”).3 Father does not have any parental rights as to
his non-biological daughter, 03. The Family Court did, however, consider Father’s
relationship with DB. in its decision to terminate his parental rights because all
parties agreed that the girls should not be separated. The girls were taken into
custody by the Department of Services for Children, Youth, and their Families
(“DSCYF”) on June 13, 2012 by ex parte order of the Family Court.

(3) At both a June 20, 2012, preliminary protective hearing and a July 18, 2012,
adjudicatory hearing, Father stipulated to ﬁndings of dependency because he was
serving a three year sentence at Howard R. Young Correctional Institute (“I-lRYCI”)
for possession with intent to deliver a controlled substance. T.M.’s mother also
stipulated to dependency due to lack of housing and employment. As a result, the
girls were placed in a foster home.

(4) Father and Mother accepted and signed DSCY'F case plans. The goal of
Father’s case plan was reuniﬁcation with T.M. and required him to: (1) ﬁnd
W only to the termination of Father’s parental rights as to T.M., it is

unnecessary to discuss in full his relationship with 0.8.
3 Mother’s parental rights as to both T.M. and 0.3. were also terminated.

2

employment, (2) ﬁnd suitable housing, (3) work on his parenting skills, (4) address
any substance abuse issues, (5) take a life skills class, (6) comply with
probation/parole conditions after incarceration, and (7) have visitation with T.M.
following his release from incarceration. At the time of the dispositional hearing,
Father reported that he had completed a parenting class and a life skills class, and was
participating in substance abuse programs.

(5) The Family Court held review hearings on December 4, 2012; February 28,
2013; and May 20, 2013. Father remained incarcerated throughout these hearings.
At the ﬁrst review hearing, Father reported that he had completed Alcoholics
Anonymous and a budgeting class in addition to the previously completed classes.
At the second review hearing, Father remained in compliance with the terms of his
case plan and indicated that he would be entering a halfway house in May 2013. At
the third review hearing, Father indicated that he would not be released ﬁom
incarceration until September 2014.

(6) On July 17, 2013, the Family Court held a permanency hearing, at which
both Father and Mother appeared. Father remained incarcerated but believed he
would be eligible for work release in January 2014. Father declined physical
visitation with T.M., but did request telephone contact with her.

(7) On November 21, 2013, a post-permanency hearing was held. There, the

court learned that Father was still incarcerated and would not obtain work release
earlier than February 1, 2014.

(8) On February 24, 2014, the Family Court held a second post-pennanency
hearing. Mother failed to appear. Father remained incarcerated, but reported that he
would be moved to a halfway house and work release program later that week. Father
arrived at the Plummer Center on February 26, 2014, at which time he became
eligible for home conﬁnement and a work release program.

(9) Leading up to a TPR hearing held on July 14, 2014, DSCYF permanency
worker, Sarah Riffe, met with Father to discuss plans for adequate housing. At their
ﬁrst meeting in March 2014, Father indicated that he would reside with his mother
and that she would help him take care of T.M. and 03. During the dependency
case, however, Father’s mother consistently refused to take in T.M. and DB. due to
concerns of the ﬁnancial burden it would place on her. When Riffe met with Father
a second time in June 2014, Father admitted that he was no longer sure that his
mother would assist him with the girls. Riffe testiﬁed that Father seemed very unsure
of where he would be living upon his release.

(10) At the time of the July 14, 2014, TPR hearing, Father was still residing at
the Plummer Center. Father testiﬁed that he had a new housing plan that involved his

paternal aunt, D.M. Father conceded, however, that he had not personally spoken

with D.M. about his plan and was unsure whether she was aware of the girls’
existence and Father’s desire to live with the two girls at her home. Father also
admitted that he had not seen D.M. since before his incarceration.

(11) Father was unsuccessful in ﬁnding employment while residing at the
Plummer Center. Therefore, he conceded that he would not be able to immediately
contribute to the ﬁnancial needs of the girls upon his release from prison and asked
the court for an additional ninety days from the time of his release to obtain ajob and
housing.

(12) On April 12, 2013, the girls were moved from their original foster home
to a new foster home. As of the date of the TPR hearing, both children were
reportedly doing well in the new foster home. The girls have been put on the
DelAdoptList, which is circulated through local adoption agencies, and DSCYF is
seeking families that are interested in adopting them together.

(13) On August 21, 2014, the Family Court issued an order terminating
Father’s parental rights based upon his failure to meet his case plan requirements.4
The Family Court also found that termination was in the best interest of the girls.
The order legally freed both TM. and 0.3. for adoption. This appeal followed.

(14) “When reviewing the Family Court’s termination of parental rights, our

4 See 13 Del. C. § 1103(a)(5).

standard and scope of review involves a review of the facts and law, as well as the
inferences and deductions made by the trial court.” To the extent that the issues on
appeal implicate rulings of law, we conduct a de novo review.“ “To the extent that
the issues on appeal implicate rulings of fact, we conduct a limited review of the
factual ﬁndings of the trial court to assure that they are sufﬁciently supported by the
record and are not clearly wrong.”7 “This Court will not disturb inferences and
deductions that are supported by the record and are the product of an orderly and
logical deductive process.”8

(15) In Delaware, the statutory standard for terminating parental rights requires
a two-step analysis.9 First, there must be clear and convincing evidence of at least
one of the grounds for termination enumerated in 13 Del. C. § 1 103(a). '0 Second, the
trial judge must make a determination that severing the parental rights is in the best
interest of the child.lI The basis for termination of parental rights in this case is
failure to plan under section 1 103(a)(5). “Under section 1 103(a)(5), when the child
is in the care of DFS, the Family Court must determine that (1) the parent is unable

or has failed to plan adequately for the child’s needs, health and development and (2)

5 Powell v. Dep 't of Servs. for Children, Youth, & Their Families, 963 A.2d 724, 730 (Del. 2008).
6 Id at 730-31 (citations omitted).

7 Id. at 731 (citations omitted).

3 Id. (citations omitted).

9 Shepherd v. Clemens, 752 A.2d 533, 536-37 (Del. 2000) (citations omitted).

'0 Id. at 537; 13 Del. C. § llO3(a)(l)-(8).

” Powell, 963 A.2d at 731.

one or more of ﬁve conditions exist.”'2 “Also, when the statutory basis for
termination is failure to plan there must be . . . proof that DF S made bona ﬁde
reasonable efforts to preserve the family unit?”3

(16) Father argues that the Family Court erred by concluding that he failed to
plan for T.M. ’5 needs because his incarceration prevented him from securing housing
and employment. He also argues that the court erred by ﬁnding that termination of
his parental rights was in the child’s best interest.

(17) Aﬁer thoroughly reviewing the parties’ briefs and the record below, we
ﬁnd that there is clear and convincing evidence supporting termination of Father’s
parental rights. Although Father contends that incarceration alone is not enough to
terminate an individual’s parental rights, he provides no Delaware authority that
supports his position. Instead, he relies on two out-of-state cases for the pr0position
that a trial court cannot terminate parental rights based solely on the parent’s
incarceration. "' We ﬁnd these non-binding cases unpersuasive. This Court has found

that when a parent’s incarceration prevents him or her from completing the major

'3 Id. (citations omitted).

‘3 Upton v. Div. ofFamin Servs. , 2014 WL 7010967, at *4 (Del. Dec. 1 l, 2014) (citations omitted).

‘4 NJ. Div. of Youth & Family Servs. v. R. G., 90 A.3d 1258, 1277-78 (N J . 2014) (concluding that

father’s incarceration was not sufﬁcient grounds to terminate his parental rights, in part, because of
evidence that he maintained a bond with the child through letters and phone calls); Art's. Dep ’t of
Econ. Sec. v. Rec/02.1., 323 P.3d 720, 721 (Ariz. Ct. App. 2014) (afﬁrming the trial court’s decision

not to terminate father’s rights, in part, because of his repeated efforts to communicate with the child

during his incarceration).

aspects of his or her case plan, the parent has failed to plan adequately under 13 Del.
C. § 1103(a)(5).'5

(18) Here, DSCYF developed a sufﬁcient case plan for Father, which included
several requirements Father had to satisfy in order for him to be reuniﬁed with his
daughter. Father failed to satisfy a number of those requirements, including those
most necessary to provide adequate care for T.M., i.e., housing and income. The
record also shows that each of the ﬁve enumerated conditions listed in 13 Del. C.
§ 1103(a)(5) have been met.16

(19) After concluding that the statutory grounds for termination of parental
rights exist, the court must determine that termination is in the child’s best interest.'7
While the court is required to consider all relevant factors when conducting a best
interest analysis, it is speciﬁcally required to consider the eight factors enumerated

in 13 Del. C. § 722(a).18 When making a best interest determination, the court may

'5 See Upton, 2014 WL 7010967, at *3-4 (upholding termination of father’s rights on the trial
court’s reasoning that father would not be able to complete the terms of his case plan while
incarcerated); Boyer-Coulson v. Div. of Family Servs., 2012 WL 1944868, at *2 (Del. May 30, 2012)
(holding that father’s incarceration rendered him incapable of discharging his parental
responsibilities and prevented him from completing the elements of his case plan).
‘5 The existence of just one condition is sufﬁcient. 13 Del. C. § 1103(a)(5).
‘7 Shepherd, 752 A.2d at 536-37.
‘8 13 Del. C. § 722 provides:
(a) The Court shall determine the legal custody and residential arrangements
for a child in accordance with the best interests of the child. In determining
the best interests of the child, the Court shall consider all relevant factors
including:
(1) The wishes of the child’s parent or parents as to his or her custody
and residential arrangements;

8

give different weights to different factors.'9 Thus, the court may decide that one or
a few of the factors outweigh all of the remaining factors.20

(20) The trial court’s conclusion that it was in T.M.’s best interest for Father’s
rights to be terminated is supported by the record. The trial court made factual
ﬁndings as to each of the “best interest” factors, considered the totality of these
ﬁndings, and rendered an informed decision according to the law. We ﬁnd no error
in the trial court’s analysis or conclusion.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court

is AFFIRMED.

 

(2) The wishes of the child as to his or her custodian or custodians
and residential arrangements;
(3) The interaction and interrelationship of the child with his or her
parents, grandparents, siblings, persons cohabiting in the relationship
of husband and wife with a parent of the child, any other residents of
the household or persons who may signiﬁcantly affect the child’s best
interests;
(4) The child’s adjustment to his or her home, school and community;
(5) The mental and physical health of all individuals involved;
(6) Past and present compliance by both parents with their rights and
responsibilities to their child under § 701 of this title;
(7) Evidence of domestic violence as provided for in Chapter 7A of
this title; and
(8) The criminal history of any party or any other resident of the
household including whether the criminal history contains please of
guilty or no contest or a conviction of a criminal offense.

‘9 Powell, 963 A.2d at 735 (citations omitted).

2" Id. (citations omitted).